United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-2148
                                ___________

George L. Fuller,                     *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      * Appeal from the United States
Paul K. Delo, Superintendent;         * District Court for the
Unknown Harris, Major; Unknown        * Eastern District of Missouri.
Nichols, Captain; Unknown             *
Underwood, Sgt.; Unknown Bergner,     *      [UNPUBLISHED]
CO I; Unknown Kohut, Sgt.; Unknown *
Gregor, Sgt.; Unknown Gibson, CO I; *
Unknown Allen, CO I; Unknown          *
Brown, CO I; Unknown Cayabyab,        *
Dr.; Cathy Stewart; Deannal Hutchins; *
Nancy Times; Desiray Cracker;         *
Unknown Conway, Sgt.; Unknown         *
Hensen, CO I; Ron Harris, Employee    *
at P.C.C.,                            *
                                      *
             Appellees.               *
                                 ___________

                        Submitted: May 15, 1998
                            Filed: May 21, 1998
                                ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________
PER CURIAM.

       George L. Fuller, a Missouri inmate, appeals from the District Court’s1 order
dismissing some defendants, and granting summary judgment for the remaining
defendants in his 42 U.S.C. § 1983 (1994) suit. Fuller also appeals the denial of his
Federal Rule Civil Procedure 60(b) motion. After consideration of our jurisdiction of
this appeal, we conclude this appeal was timely filed, and deny appellees’ motion to
dismiss for lack of jurisdiction. After carefully reviewing the record and the parties’
submissions, we deny Fuller’s pending motions, and conclude that the District Court
did not commit error in its order dismissing and granting summary judgment for the
reasons it stated. We further conclude the District Court did not abuse its discretion
in denying Fuller’s Rule 60(b) motion. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri, to whom case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-